Title: To James Madison from the Chiefs of the Cherokee Nation, [1 June 1814]
From: Chiefs of the Cherokee Nation
To: Madison, James


        
          Beloved Father
          [1 June 1814]
        
        We your red children living near the borders of North Carolina, and inhabiting the following towns, (viz) Tuck·a·leech·e, Cow·e Ni·qua·se, Ca·tu·ga·jay, Tus·quitta, A·ko·heeh, I·oh·see, Tow·ah·see, Coo·sa·he, Nau·tut·le, Tau·co·e, Chu·nant·a·heh, Wul·o·see, Tin·sa·weh·ta·he, Co·ta·che·co·e, O·na·se·te, Na·co·che, Che·o·e, Nan·ta·he·la, and Qua·ne·eh, beg leave to present to you the following Memorial in hopes of releif by your granting our request. Now be it known to you that we labour under great inconveniencies by living at a great distance from Colonel Meigs the agent for the whole nation, so that he cannot know our wants, or distresses. All nations have bad men amongst them; these will be doing wrongs the one to the other; we wish therefore to have some person (in whom both nations can confide) to settle any difference which may arise betwixt us and our white Brothers: we do not wish you to think that we find any fault with Colonel Meigs; we love and respect him; he is a good man, and we all love him; but being at such a distance from us, it is

impossible he can be of that service in preserving peace, and preventing wrongs, which a person residing on the spot would be: we hope therfore you will appoint some person residing on this frontier to superintend the business of this part of our nation; either to have exclusive jurisdiction, or to act under the direction of Colonel Meigs, (as you in your wisdom may think best) in order to preserve that peace and harmony which ought to subsist betwixt the two nations. Signed by us the chiefs of the above towns at Cowe this 1st day of June 1814
        
          


Sau·ta·ke
  Wul·o·se or the Frog
  U·ta·he·ta


  Ke·an·le·as·ke
  Ar:tow·e or Beaver Carrier
  Tow·o·te


  A·nee·tsa
  Wat·ote·e·o·la
  Can·u·a lis·ke


  Ma·i·to·i
  Chicken Hawk
  Yon·a·gus·keh


  Cul·sow·e
  Sick·a·tow·e
  


  Cut·sut·ta·hee
  Dick
  


  
  Chulio
  


  C[illegible]tota
  the old Hawk
  



        
      